Title: To Thomas Jefferson from George Jefferson, 16 November 1801
From: Jefferson, George
To: Jefferson, Thomas


Dear Sir
Richmond 16th. Novr. 1801
The mad-man Stewart is again here. he has called on me for $:105—which I was obliged to let him have, or I supposed suffer him to go to Jail. The Captains a/c against him for six passages &C. was $:75.—& he could not he said do with less than 30 in addition. on my asking him if he had an order he informed me that you told him your former letter was sufficient.
Our friend in Petersburg has not yet made a purchase of the Tobacco; he informed us soon after the date of my last that he could not get any at what he thought it worth, and was of opinion that he could get it on better terms in the course of a few weeks—on which we desired that he would exercise his own judgment, but gave him notice that it would be required within two or three weeks. I expect daily to hear from him.
I am Dear Sir Your Very humble servt.
Geo. Jefferson
